NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Argued November 9, 2018
                                Decided January 7, 2019

                                         Before

                             WILLIAM J. BAUER, Circuit Judge

                             MICHAEL B. BRENNAN, Circuit Judge

                             MICHAEL Y. SCUDDER, Circuit Judge

No. 18-2256

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff-Appellee,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 1:14-cr-242
MATTHEW STOEN,
    Defendant-Appellant.                        Joan Humphrey Lefkow,
                                                Judge.

                                       ORDER

       Matthew Stoen and two partners formed a real estate investment firm and
persuaded other investors to contribute capital to the firm. From the outset Stoen
treated the firm’s capital like his own account, spending lavishly on cars, travel, and
other personal expenses. The government eventually caught on and charged Stoen with
wire fraud. Stoen pleaded guilty but at sentencing asked the district court to reduce the
loss amount used to calculate his advisory range under the Sentencing Guidelines by
giving him credit for two payments—one that he made himself and another made at his
request by a third-party—that benefitted the firm. The district court declined, and we
now affirm.
No. 18-2256                                                                       Page 2



                                            I

        In February 2006, Stoen, along with Joel Burns and Darren Niemann, formed
Stone Rose LP with a plan to raise money to invest in real estate. Stoen became the
managing partner while Burns and Niemann focused on raising funds from investors
by selling limited partnership interests. During the first two years, Stone Rose raised
more than $10 million from about 50 investors.

       As soon as Stone Rose began operations in February 2006, Stoen began abusing
his access to and control over the firm’s capital by misappropriating funds from the
firm’s bank accounts. His misappropriation included, among other expenditures,
$1,136,800 he transferred to his wife, $594,500 he transferred to a Chicago restaurant
that he partially owned, and $35,000 he used as down payment on a Porsche. In the end,
the government and Stoen agreed that he stole $2,575,378 over the course of
approximately three years.

        In November 2008 Stoen took a step to conceal his theft by distributing a
financial report that falsely reported Stone Rose had cash on hand of $8,212,848, when
in fact the firm had only $1,546,848. A group of investors eventually became suspicious
and in June 2010 filed suit against Stone Rose. The discovery process revealed, if not
confirmed, that Stoen had spent investor money on personal expenses.

       A grand jury indicted Stoen in April 2014, and he pleaded guilty in October 2017
to one count of wire fraud based on his distribution of the fraudulent financial
statement. At sentencing Stoen argued that the loss amount calculated as part of
determining his advisory guidelines range should be reduced to reflect certain
payments Stoen and another person made to Stone Rose. Two of these payments are at
issue in this appeal.

       The first relates to funds Stoen personally borrowed and then contributed to
Stone Rose. To obtain these funds, Stoen lied to two individuals not associated with
Stone Rose, telling them that he was the beneficiary of a trust fund and would quickly
repay any money he borrowed from the third-party lenders. Each person agreed to loan
Stoen money. In May 2007, the first individual loaned Stoen $500,000, which he then
used to make a down payment on a property for Stone Rose. In December 2008, the
second individual loaned Stoen $350,000, which he then wired to a Stone Rose bank
account and put towards an interest payment on one of the firm’s bank loans.
No. 18-2256                                                                        Page 3

        The upshot was that Stone Rose received or benefited from $850,000 that Stoen
personally borrowed. But Stoen never used his own funds to repay the personal loans.
He instead used Stone Rose’s investors’ funds to make a $250,000 payment towards one
of the personal loans, and the remainder was left unpaid. Stoen argued to the district
court that the loss amount should be reduced by $600,000—the amount that Stone Rose
received from the total $850,000 in personal loans after subtracting the $250,000
payment he made using Stone Rose’s funds. Relying on United States v. Bohlen, the
district court disagreed, explaining that funds spent “facilitating a continuing fraud” do
not warrant an offset against the loss amount. 562 F. App’x 520, 522 (7th Cir. 2014). The
district court reasoned that the cash shortages Stone Rose experienced were, at least in
part, caused by Stoen’s misappropriation, and that he used the personal loans to cover
the shortages so that investors would not become suspicious. All of this happened, the
district court recognized, alongside Stoen’s sending the fraudulently-inflated financial
statement to the firm’s investors. The district court determined that these facts and
circumstances warranted denying Stoen the $600,000 credit.

       The second disputed credit stems from mortgage payments made by a third-
party, Steven Perry, towards a property owned jointly by Stone Rose and Perry. In
March 2009, Stone Rose was short on cash and unable to pay its portion of the mortgage
payments on the jointly-owned property. Perry, at the urging of Stoen, paid $463,135
toward the mortgage on behalf of Stone Rose between March 2009 and August 2010.
After making the payments, Perry contended that Stone Rose’s interest in the entity had
been diluted from 50% to 5%. To avoid this dilution, Stoen executed a promissory note
in September 2010, making himself personally liable to Perry for $900,000.

       Stoen argued to the district court that the loss amount should be reduced by
$463,135 to reflect Perry’s mortgage payments because Stoen, as a result of the
promissory note to Perry, became personally liable for the $463,135. The district court
again rejected Stoen’s argument, explaining that Stoen did not execute the promissory
note until September 2010—after the investors filed their lawsuit against Stone Rose in
June 2010—and therefore after Stoen was on notice that his misconduct was about to be
detected. Relying on Application Note 3(E)(i) to U.S.S.G. § 2B1.1, which provides that
money returned after the “defendant knew or reasonably should have known that the
offense was detected or about to be detected by a victim or government agency” will
not count as a credit against the loss amount, the district court denied Stoen credit for
the mortgage payments.
No. 18-2256                                                                         Page 4

        After giving Stoen credit for certain other payments not at issue in this appeal,
the district court determined that the offense level should be increased 14 levels based
on a loss amount of $1,271,382 (U.S.S.G. § 2B1.1(b)(1)(H)). The district court increased
the offense level another 2 levels based on the number of victims, decreased it 3 levels
for Stoen’s acceptance of responsibility, and ultimately determined the advisory range
to be 41 to 51 months’ imprisonment. The court sentenced Stoen to 24 months’
imprisonment—substantially below the advisory range—and ordered restitution equal
to the loss amount, $1,271,382.
                                              II

        On appeal Stoen renews his contention that the district court erred by denying
him credit for these payments. He also argues that the district court’s restitution
calculation was wrong for the same reasons. Because Stoen frames his challenge to the
restitution amount as merely derivative of (and entirely overlapping with) his challenge
to the loss amount, so do we for purposes of this appeal. See United States v. Orillo, 733
F.3d 241, 244 (7th Cir. 2013) (following the same approach).

        “A district court ‘need only make a reasonable estimate of the loss, not one
rendered with scientific precision.’” United States v. Durham, 766 F.3d 672, 686 (7th Cir.
2014) (quoting United States v. Gordon, 495 F.3d 427, 431 (7th Cir. 2007)). We review the
district court’s factual findings in determining the loss amount for clear error, and to the
extent that Stoen has challenged the definition of “loss” under the Guidelines, we
proceed de novo. See United States v. Sykes, 774 F.3d 1145, 1149 (7th Cir. 2014); United
States v. Brownell, 495 F.3d 459, 461 (7th Cir. 2007).

       We see no clear error in any of the district court’s factual findings or related
inferences and conclusions. Nor does the sentencing transcript show that the district
court applied an incorrect definition of loss when computing Stoen’s advisory
guidelines range.

       As for the disallowed $600,000 credit, the district court reasonably determined
that Stoen’s misappropriation substantially contributed to, if not caused, Stone Rose’s
cash shortfall and that he personally borrowed money to pay Stone Rose’s expenses.
While the 2008 real estate market crash may have played some role in Stone Rose’s cash
shortage, the record shows that Stoen stole millions of dollars from Stone Rose during
the same period it experienced a cash shortfall. In these circumstances, the district court
did not commit clear error by concluding Stoen’s misappropriation led to much of the
shortfall that he then tried to conceal by using personal loans to cover Stone Rose’s
expenses. And the district court stood on solid legal ground when it determined that
No. 18-2256                                                                         Page 5

the law allowed the conclusion that funds spent to facilitate a continuing fraud need not
count as an offset against the loss amount. See United States v. Powell, 576 F.3d 482, 497
(7th Cir. 2009); see also Bohlen, 562 F. App’x at 522.

       As for the disallowed $463,135 credit, the district court reasonably determined
that Stoen did not take on personal liability to Perry for the mortgage payments made
on behalf of Stone Rose until after he was already on notice that his fraud was about to
be discovered. Here, too, the law is clear that money returned after the “defendant
knew or reasonably should have known that the offense was detected or about to be
detected by a victim or government agency” does not count as a credit against the loss
amount. U.S.S.G. § 2B1.1 cmt. n. 3(E)(i). There was no clear error in the district court’s
conclusion that Stoen’s conduct reflected such circumstances, as the record
demonstrates that by no later than June 2010 (if not earlier), he was aware the investors
were catching on to his theft.

       For these reasons, we AFFIRM.